DETAILED ACTION
Applicant’s response filed on January 5, 2022 is acknowledged in response to the Office action mailed on October 8, 2021.
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Status
Claims 18, 19, 21-26, 42, 53-67 are pending. 
Claims 18, 19, 21-26, 42, 54-63, 66 are allowed.
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment, of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Anderson on 3/11/2022.

The application has been amended as follows:
In claim 18, line 2 after a)  DELETE “.”.
In claim 18, line 4 after b)  DELETE “.”.
In claim 18, line 7 after c)  DELETE “.” and INSERT -- up to 45% w/v of ---.
In claim 18, line 8 after d)  DELETE “. up to about 10% sorbitol ” and INSERT -- 3% w/v to about 10% w/v sorbitol of ---.
In claim 18, line 9 after sorbitol ratio  INSERT -- as a weight % of the composition ---.
In claim 18, line 13 after 40^degrees C DELETE “.”.
In claim 19, line 1 after sorbitol ratio  INSERT -- as a weight % of the composition ---.
In claim 42, line 2 after 40^degrees C DELETE “.”.
In claim 63, line 1 after claim DELETE “53” and INSERT -- 1 -- .

DELETE claims 53, 64, 65, and 67.


Withdrawn Rejections
The rejection of claims 18-19, 21-25, 42, and 53-66 are rejected under 35 U.S.C. 103(a) as being unpatentable over Santos et al. (US 20030118654) in view of Fukuta et al. (US 6,187,340) is withdrawn.
The ODP rejections over US 9005652 is withdrawn in view of the arguments.
The ODP rejections over US 9801941, US 8940796, Applic. No. 16299643 are withdrawn in view of the T.D. filed on 3/14/2022. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Given the data in Table 3 of the specification, “under conditions of 60/60 no phenylephrine degradants were detected in the composition of the invention for the first three weeks of the study and only 0.29% phenylephrine degradants were detected at the end of the fourth week of the study. In contrast phenylephrine degradants were observed at every test point for the conventional composition with 1.37% phenylephrine degradants detected at the end of the fourth week of the study. As Table 4 shows, under conditions of 40/75, no phenylephrine degradants were observed over the six-month course of the study for the composition of the invention. In contrast phenylephrine degradants were observed at every test point for the conventional composition with 0.4% phenylephrine degradants at the end of the sixth month of the study.” Accordingly, the claims are found to patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627